Citation Nr: 1729458	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968 with service in the Republic of Vietnam between June 1967 and June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claim.  The RO in Boise, Idaho currently has jurisdiction over the claim. 

The Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. §20.707 (2016).  In November 2015, the Board sent a letter to the Veteran which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal. 

In February 2016, this issue was remanded for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that any current bilateral hearing loss disability is etiologically related to service. 


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded a VA examination. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

Service Connection 

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service. See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id. at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service Connection for Bilateral Hearing Loss

The Veteran maintains that his bilateral hearing loss disability is a result of acoustic trauma experienced while in service. 

The threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability as defined by VA.  In the absence of the proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  At a June 2011 VA examination, the Veteran exhibited puretone thresholds in decibels that were greater than 40 at 3000 in the left ear and greater than 40 at 4000 Hertz bilaterally, which is demonstrative of a bilateral hearing loss disability for VA compensation purposes.  Therefore, the first element of service connection is met.  See June 2011 VA Examination.  

Further, the Board finds competent and credible evidence of noise exposure during service.  The Veteran's statements regarding exposure to ammunition and engine noise are consistent with his military operational specialty (MOS) of a helicopter/aircraft mechanic.  See DD Form 214.  Therefore, the second element of service connection is also met. 

Finally, moving to the final requirement for establishing service connection, the evidence of record must establish that a current disability is etiologically related, or caused, by an in-service incident or injury.  The Board finds that the preponderance of evidence is against the finding of any nexus between the Veteran's in-service noise exposure and a current disability.  

At the June 2011 VA examination, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was aggravated by acoustic trauma while in the military.  The examiner noted that a hearing evaluation completed at entry showed normal hearing responses at 0 decibels and at the exit examination, responses were also at normal levels at 15 decibels (3000 Hertz was not assessed at the exit examination).  The examiner noted that it was difficult from the exit examination to determine whether the hearing was 'screened' at 15 decibels or if the responses were the Veteran's actual hearing thresholds, i.e. reflecting a shift of 15 decibels from entry into the military.  The examiner stated that the shift in thresholds would be a consideration because the Veteran showed a 'noise-induced' high frequency hearing loss at 3000 and 4000 Hertz on the June 2011 examination.  The examiner indicated that given the Veteran's history of no significant noise exposure after he left the military and a questionable shift in his hearing at the exit examination, the Veteran's hearing loss was less likely as not aggravated by acoustic trauma while in the military.  

In compliance with the Board's prior remand directives, an addendum opinion was provided in September 2016.  The examiner reviewed the Veteran's records, including the previous VA examination notes, prior to issuing her opinion.  She stated that it was less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by his military service.  She addressed the Veteran's hearing testimony and lay statements in which he averred that there was no way that all that noise he was exposed to during service did not cause some hearing loss.  She stated that merely being exposed to noise did not mean that the Veteran would have hearing damage; outside factors such as genetics could have a large effect on whether exposure leads to hearing loss.  She went on to note that the evidence of record showed that the Veteran's in-service examinations showed normal hearing limits bilaterally, even when the thresholds were converted to current calibration standards.  Additionally, the examiner noted that the Veteran's June 2011 VA examination even showed better thresholds at certain frequencies than those noted at separation.  The examiner cited a 2006 Institute of Medicine (IOM) study which noted that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She cited additional studies supporting this assertion that past noise history had no significant effect on rates of threshold changes later in life in humans; the most recent study cited was from 2015.  The examiner also considered the June 2011 examiner's suggestion that the Veteran showed a "noise induced" high frequency hearing loss and that since the military was the Veteran's only reported noise exposure, the hearing loss was likely due to his military noise exposure.  However, she explained that the audiogram is not a very good way to differentiate noise-induced hearing loss from age-related hearing loss.  She reported that recent large database studies from the VA medical center's Hearing Loss Repository showed that noise exposure did not always cause "notches."  She stated that therefore, a predictive model based on audiogram patterns was fraught with ambiguity and not supported by the best science available.  She further noted that although the Veteran reported no recreational noise exposure to the June 2011 examiner, he did report riding motorcycles and trucks recreationally to his primary care provider in 2009.  See September 2016 Addendum Opinion. 

While both the June 2011 VA examination and the September 2016 Addendum Opinion are deemed competent and credible, the Board finds that the June 2011 VA examination is of little to no probative value.  The examiner used the incorrect standard of review, providing an aggravation opinion rather than an opinion on direct service connection, and did not provide a clear rationale.  In contrast, the Board affords the September 2016 VA Addendum great probative value, as the examiner adequately addresses all of the key evidence, including the Veteran's STRs and hearing tests while in service, his lay statements and hearing testimony, post-service medical evidence, and the June 2011 VA examination.  She also cites medical literature in support of her conclusions.  

The Board acknowledges the fact that the Veteran has consistently asserted that noise exposure during active duty service caused bilateral hearing loss.  The Board notes that the Veteran is competent to attest to lay observable symptoms such as decreased hearing.  However, he is not competent to evaluate the specific levels of hearing deficiency as to constitute hearing loss under VA regulations.  Similarly, he is also not competent to speak to such complex medical issues as to the etiology of hearing loss.  Nexus opinions have been provided by medical examiners with the appropriate education, experience, and training.  38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the September 2016 VA examiner's opinion provided during the pendency of this claim is most probative in determining the etiology of the Veteran's hearing loss.  As this opinion is against the claim, the Board finds that the Veteran's claim for service connection must be denied.  The Veteran has not submitted any contrary competent medical evidence that would otherwise support the claim.

Further, as previously indicated, the Board notes that service connection may also be granted on a presumptive basis for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  Here, the Veteran's hearing loss has not shown to have manifested to a compensable degree within a year after service.  Even considering lay statements from the Veteran regarding continuous problems with his hearing, there is no medical evidence, with objective test results, that demonstrates that the Veteran had a compensable degree of hearing loss within one year following service.  Therefore, the Board finds that the Veteran's claim must be denied on a presumptive basis.

Finally, the Board finds that service connection is also not warranted on the basis of continuity of symptomatology.  While the Veteran may assert that he has experienced hearing loss since separation from service, the September 2016 examiner noted that the Veteran had denied having any treatment for his hearing loss through the 1970s, 1980s, and 1990s.  She also noted that the Veteran had not sought treatment for his hearing loss other than to submit his compensation claim.  He also did not report hearing loss at his primary care provider examinations from 2009 to 2011.  Regarding the Veteran's assertion that he had reported hearing loss to the Walla Walla VA medical center and was evaluated in 1968, she stated that audiology services were not available at this VA facility until after the Veteran reported that he was evaluated, and that it therefore would not have been possible for him to have been evaluated at the hospital as he had reported.  See September 2016 VA examination.  Given the above, the Board finds that the Veteran's statements of having experienced hearing loss continuously since separation from service are not credible because they are inconsistent with the other evidence of record.  Therefore, service connection is also not warranted on the basis of continuity of symptomatology.  

Consequently, the Board finds that the preponderance of evidence is against the claim for service connection on both a direct and presumptive basis.  A preponderance of the competent medical evidence of record is against a finding that bilateral hearing loss is related to service or any noise exposure during service, that hearing loss that constitutes an organic disability of the nerves manifested to a compensable degree within one year following service, or that hearing loss was continuous since separation from service.  Accordingly, the Board finds that the preponderance of evidence is against the claim, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


